Citation Nr: 0801459	
Decision Date: 01/14/08    Archive Date: 01/29/08

DOCKET NO.  02-14 790	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
residuals of a left ankle fracture.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel



INTRODUCTION

The veteran served on active duty from November 1962 to April 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a June 2001 rating decision by the St. Petersburg, 
Florida, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2003, the veteran had a personal 
hearing with a Decision Review Officer (DRO) at the RO.

The veteran's claim was remanded by the Board in March 2005, 
and has been returned to the Board for further appellate 
action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

An August 2007 supplemental statement of the case indicates 
that VA medical records dated from July 11, 2003 to April 6, 
2007 were obtained and considered by the RO.  The three 
volumes of claims folder returned to the Board, however, do 
not contain the veteran's VA medical records dated from July 
11, 2003 to April 6, 2007.  These records must be associated 
with the veteran's claims files prior to Board review.

The veteran has not had a VA examination of the left ankle 
for rating purposes since January 2003, at which time the 
examination report indicated that he took Flexeril for relief 
of his left ankle pain.  In an October 2007 letter, the 
veteran's wife reported that the veteran's left ankle pain 
had increased significantly and that he now takes Oxycontin 
for his left ankle pain.  Since this letter indicates that 
the veteran's left ankle disability may have increased in 
severity, the veteran should be scheduled for a new VA 
examination to determine the current severity of his 
condition.  See Snuffer v. Gober, 10 Vet. App. 400, 403 
(1997) (holding that a veteran was entitled to a new 
examination after a two year period between the last VA 
examination and the veteran's contention that his disability 
had increased in severity).

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of the veteran's VA 
medical records dated from July 2003 to 
present.

2.  Provide the veteran an examination to 
show the extent of his current left ankle 
disability.  The claims files should be 
available to the examiner for review of 
the medical history, and the examination 
report should reflect whether a review of 
the claims files was made.

4.  If the benefit sought on appeal is not 
granted to the veteran's satisfaction, the 
RO should issue a supplemental statement 
of the case and give the veteran and his 
representative an appropriate period 
within which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARY GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

